Ellington, Judge.
A Fulton County jury convicted James Donald Kirkland of three counts of burglary, OCGA § 16-7-1; three counts of armed robbery, OCGA § 16-8-41; one count of aggravated assault, OCGA § 16-5-21; two counts of kidnapping, OCGA § 16-5-40; and two counts of possession of a firearm during the commission of a crime, OCGA § 16-11-106. Kirkland appealed to this court, and we affirmed in Kirkland v. State, 247 Ga. App. 526 (543 SE2d 791) (2000).
1. The Supreme Court granted certiorari and reversed our finding in Division 6 (b) that Kirkland’s right to effective counsel was not violated by his attorney’s failure to remove from the venire owners of stock in the corporation which owns the premises allegedly burglarized. Kirkland v. State, 274 Ga. 778 (560 SE2d 6) (2002). Accordingly, our ruling in Kirkland v. State, 247 Ga. App. at 532 (6) (b) is vacated, and the judgment of the Supreme Court is made the judgment of this Court.
2. Of the portions of our opinion which were not affected by the Supreme Court’s judgment, Divisions 1, 4, and 5 (b) addressed issues which may be raised again on retrial. Accordingly, we hereby reinstate Divisions 1, 4, and 5 (b) of our original opinion.
3. Kirkland’s other enumerations of error are moot or not likely to recur on retrial.

Judgment reversed.


Andrews, P. J., and Ruffin, J., concur.

*68Decided April 15, 2002.
Brian Steel, for appellant.
Paul L. Howard, Jr., District Attorney, Christopher M. Quinn, Assistant District Attorney, for appellee.